GOODMAN, District Judge.
The equities and 'circumstances disclosed by the evidence in this cause do not justify ■sustaining the plea of laches to libelant ■seaman’s claim for maintenance. Gayner v. Ferry Boat New Orleans, D.C., 54 F. Supp. 25; Loverich v. Warner Co., 3 Cir., 118 F.2d 690, certiorari denied 313 U.S. 577, 61 S.Ct. 1104, 85 L.Ed. 1535; Delpy v. Crowley Launch & Tugboat Co., 9 Cir., 99 F.2d 36 is not contra.
But the record discloses that the libelant neither expended any monies nor incurred any expense or liability lor his ■care and support while he has been residing with his parents. Consequently I am bound by United States v. Johnson, 9 Cir., 160 F. 2d 789, 798, affirmed Johnson v. United States, 333 U.S. 46, 68 S.Ct. 391, 394, to disallow and deny the prayer for past maintenance. I am of the opinion, however, that an award for future maintenance is proper. Calmar S. S. Co. v. Taylor, 303 U.S. 525, 58 S.Ct. 651, 82 L.Ed. 993; Cordes v. Weyerhaeuser S. S. Co., D.C., 75 F.Supp. 537. (Judge St. Sure.)
Upon findings to be presented pursuant to the Rules, a decree -may enter in favor of libelant in the sum of $1,500 for futura maintenance.
*700Order for Decree after Rehearing.
The court ordered a rehearing herein to afford libelant an opportunity to present evidence that he actually -expended monies for his oare and -support.
Evidence produced upon the -rehearing -convinces me that libelant did make -such -expenditures.
A decree -may now enter, upon findings to be presented, in favor of libelant for the sum of $1,500 past maintenance and $1,250 for future maintenance, a total of $2,750.